F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                SEP 29 1998
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                          No. 98-3040
                                                       (D.C. No. 96-CR-10054)
 JONATHAN SEARCY,                                        (District of Kansas)

          Defendant-Appellant.




                                ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Jonathan W. Searcy appeals his sentence of 97 months. The only issue he raises is

that the district court should have made his sentence concurrent with another he is serving

on a separate conviction.

       We have already held a district court has “broad discretion” to choose between

concurrent or consecutive sentences. United States v. McCarty, 82 F.3d 943, 950 (10th

Cir. 1996). This discretion is guided by the provisions of 18 U.S.C. § 3584(a) and (b) and

U.S.S.G. § 5G1.3 setting forth applicable factors to be considered in choosing a sentence.

Appellant points to no abuse of the district court’s discretion or violation of the statutory

and guideline principles committed by the court in sentencing. Indeed, in his Anders

brief (Anders v. California, 386 U.S. 738 (1967) ) counsel candidly admits the district

court did not err. We agree.

       AFFIRMED.

                                           ENTERED FOR THE COURT



                                           John C. Porfilio
                                           Circuit Judge




                                             -2-